DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi et al. (US 2002/0180271; “Taniguchi”).
Regarding claim 1, Taniguchi teaches a wire harness (See figures 1-3) comprising:
a connector (SH, 11-17) to be detachably connected to an in-vehicle device (para. [0019] [0066]);
a plurality of communication lines (at SH2) connected to the connector; and
a relay unit (22 within 12-17) provided in the connector, and configured to relay communication between the plurality of communication lines, and to relay communication between the communication lines and the in-vehicle device (Communication units 22 communicate with the communication units and the vehicle with communication system 20.),

an individual connector (SH) individually provided for the plurality of communication lines (at SH2); and
an integrated connector (11-15) to which the plurality of individual connectors (SH) are detachably connected, and to be detachably connected to the in-vehicle device (through system 20),
the individual connector (SH) has an input-output unit (pins and wires within harness SH) configured to input and output signals for communication with respect to the communication lines,
the integrated connector (11-15) has the relay unit (22), and
information related to communication is exchanged between the relay unit (22) and the input-output unit (pins and wires within harness SH).
As for claim 4, Taniguchi teaches wherein the in-vehicle device includes a voltage conversion circuit (16f) for power supplied from a battery installed in a vehicle (through power feed line L2), and
the relay unit (22) receives supply of power whose voltage value has been converted by the voltage conversion circuit (16f) of the in-vehicle device.
As for claim 5, Taniguchi teaches a voltage conversion circuit (16f) provided in the connector, and configured to convert a voltage value of power supplied from a battery installed in a vehicle (through power feed line L2),
wherein the relay unit (22) receives supply of power from the voltage conversion circuit (16f), and supplies power whose voltage value has been converted by the voltage conversion circuit (16f) to the in-vehicle device.

an individual connector (SH) individually provided for communication lines (at SH2), and having an input-output unit (pins and wires within harness SH) configured to input and output signals for communication with respect to the communication lines (at SH2);
an integrated connector (11-15) to which the plurality of individual connectors (SH) are detachably connected, and to be detachably connected to the in-vehicle device (para. [0019] [0066]); and
a relay unit (22 within 12-17) provided in the integrated connector, and configured to relay communication between the plurality of communication lines connected to the plurality of individual connectors, and to relay communication between the communication lines and the in-vehicle device (Communication units 22 communicate with the communication units and the vehicle with communication system 20.),
wherein information related to communication is exchanged between the relay unit (22) and the input-output unit (pins and wires within harness SH).
Regarding claim 13, the method as recited in the claim is inherently present in the structure discussed above in the rejection of claim 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi in view of Nishimura (US 2012/0327978).
Regarding claims 2 and 3, Taniguchi teaches the wire harness according to claim 1, as detailed above, but fails to teach wherein the plurality of communication lines include a communication line to be used in communication using a first communication protocol and a communication line to be used in communication using a second communication protocol, and the relay unit performs protocol conversion between the first communication protocol and the second communication protocol; and wherein the relay unit performs protocol conversion between the first communication protocol or second communication protocol and a third communication protocol, and performs communication using the third communication protocol with the in-vehicle device. 
However, it is well-known to those of ordinary skill in the art to operate in-vehicle communication units with multiple communication protocols and to convert information between the various protocols. For example, see para. [0053] of Nishimura.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert between various communication protocols 
Regarding claim 11, Taniguchi teaches the wire harness according to claim 1, as detailed above, but fails to teach comprising: an anomaly detection unit configured to detect an anomaly of the communication lines.
However, it is well-known to those of ordinary skill in the art to detect an anomaly in a communication line of a vehicle communication system to sense a harmful failure in the communication line. For example, see para. [0078] of Nishimura.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect anomalies in the communication lines of Taniguchi because such a modification would have provided the well-known benefit of determining the presence of failures that could harm the in-vehicle communication system of Taniguchi.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Taniguchi, fails to teach:
“wherein the connector has: a terminal to be electrically connected to the in-vehicle device; a relay IC including the relay unit; a first input-output IC interposed between the terminal and the relay unit, and configured to input and output signals for communication with respect to the terminal; a second input-output IC interposed between the communication lines and the relay unit, and configured to input and output signals for communication with respect to the communication lines; and a substrate on which the relay IC, the first input-output IC and the second input-output IC are mounted, the terminal is provided on one edge side of the substrate, and the communication lines are connected on an other edge side of the substrate, and the terminal, the first input-output IC and the relay IC are disposed side by side in a straight line.”, as set forth in claim 8;
“wherein the connector has: a terminal to be electrically connected to the in-vehicle device; a relay IC including the relay unit; a first input-output IC interposed between the terminal and the relay unit, and configured to input and output signals for communication with respect to the terminal; a second input-output IC interposed between the communication lines and the relay unit, and configured to input and output signals for communication with respect to the communication lines; and a substrate on which the relay IC, the first input-output IC and the second input-output IC are mounted, the terminal is provided on one edge side of the substrate, and the communication lines are connected on an other edge side of the substrate, the terminal and the relay IC are disposed adjacent to each other, and the first input-output IC is disposed adjacent to the terminal or the relay IC.”, as set forth in claim 9; and
“wherein the connector has: a terminal to be electrically connected to the in-vehicle device; a relay IC including the relay unit; a first input-output IC interposed between the terminal and the relay unit, and configured to input and output signals for communication with respect to the terminal; a second input-output IC interposed between the communication lines and the relay unit, and configured to input and output signals for communication with respect to the communication lines; and a substrate on which the relay IC, the first input-output IC and the second input-output IC are mounted, the terminal is provided on one edge side of the substrate, and the communication lines are connected on an other edge side of the substrate, and the first input-output IC or the second input-output IC is mounted on a surface on an opposite side of the substrate to the surface on which the relay IC is mounted.”, as set forth in claim 10.

Conclusion
The prior art made of record and not relied upon teach wire harnesses, comprising: connectors, communication lines, relay units, and in-vehicle devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 11, 2022